OPINION OF THE COURT
Joan O’Dwyer, J.
The defendants are charged with, inter alia, criminal possession of a controlled substance in the first degree. On *605February 16, 1994, prior to the commencement of a pretrial suppression hearing, the defendant Korang moved for an order precluding his statement contending that the People’s CPL 710.30 notice of this statement was not timely served. The People opposed the motion and have produced a copy of the written notice of their intent to offer defendant’s statement, which was served upon the defendant at his criminal court arraignment on October 30, 1993.
In the opinion of the court, the People have satisfied the mandates of CPL 710.30, which requires notice to "be served within fifteen days after arraignment and before trial” (CPL 710.30 [2]). The court notes that while the deadline for service is 15 days after the defendant’s Supreme Court arraignment, there is no requirement that service be made only during that 15-day period, and not before. Such an interpretation of the statute would be strained and illogical, for service of the section 710.30 notice at an earlier time, such as at the criminal court arraignment, is more advantageous to a defendant, who will be better equipped to make an informed and meaningful decision with respect to such matters as testifying before the Grand Jury or accepting a plea offer.
The court finds, therefore, that the People’s section 710.30 notice was sufficient. Accordingly, the defendant’s motion to preclude his statement is denied.